Per Curiam :
This is an action by a Captain, U.S. Naval Reserve, for retired pay for the period from March 1,1954, to March 31, 1958, plus a claim for the difference in the retired pay of a naval captain with over 22 years’ service for basic pay purposes and the retired pay of a naval captain with only 18 years’ service, from April 1, 1958, to date of judgment. Plaintiff claims that he should be allowed credit for service as a midshipman at the United States Naval Academy for the period May 13, 1910, to June 5, 1914, in computing his eligibility for retirement under the Act of June 29,1948.1
Questions presented are whether midshipman service at the Naval Academy is creditable in computing eligibility for retired pay under the provisions of the Act of June 29,1948, and whether plaintiff’s midshipman service at the Naval Academy is creditable in the computation of his retired pay.
Based upon the authority of the decision of this court in Williams v. United States, 127 Ct. Cl. 167, plaintiff is not entitled to credit for his service as a midshipman at the Naval Academy in determining his eligibility for retirement pay under the 1948 Act and defendant’s motion for partial summary judgment is granted as to the claim for the period prior to April 1, 1958.
Based upon the authority of Jalbert v. United States, 147 Ct. Cl. 439, 448, plaintiff is entitled to credit for his midshipman service, under an appointment made prior to March 4, 1913, in the computation of his retired pay from April 1, 1958, to the date of judgment and as to this period plaintiff’s motion for summary judgment for increased re-*523tired pay is granted with the amount of recovery to be determined pursuant to Rule 38 (c).
It is so ordered.
On a memorandum report of the commissioner recommending that, in accordance with the opinion of the court and the report of the General Accounting Office that plaintiff has been paid administratively everything found to be due him under the opinion of the court, it was ordered on June 8,1962, that plaintiff is entitled to recover nothing from the defendant.

 The Act of June 29, 1948, 62 Stat. 1081, formerly 10 U.S.C. 5 1036(a), now codified in 10 U.S.C. § 1332, 70A Stat. 102.